Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-27 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
As to claim 1 (representative of claims 10 and 19), it contains allowable subject matter when the claim is taken as a whole.  See the bolded/italicized/underlined text indicating aspects that in combination with the remainder of the claim differentiate it from prior art:

1. 	A system comprising: 
a capacity object comprising a plurality of first disks, the plurality of first disks having a corresponding plurality of segments, wherein each segment comprises: 
a primary column corresponding to each of a plurality of primary disks, wherein each primary column comprises a plurality of primary storage blocks, and a parity column corresponding to each of a plurality of parity disks, wherein each parity column comprises a plurality of parity storage blocks; 
a segment usage table identifying the plurality of segments of the capacity object, the segment usage table comprising, for each of the segments, data identifying an amount of used or unused storage space in the segment; and 
a management system configured to perform operations comprising: 
determining that one or more of the first disks are unavailable and, in response: 
identifying a plurality of available second disks, adding a plurality of new segments corresponding to the second disks to the capacity object, and adding data identifying the plurality of new segments to the segment usage table; and 
for each of one or more new write requests to the capacity object: 
identifying an available segment from the plurality of new segments, and 
writing data associated with the new write request to the identified available segment. 

Dependent claims 2-9, 11-18, and 20-27 are allowable based on the virtue of dependency of allowable claims 1, 10, and 19.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  (US 10691354 B1, US 10127113 B1, US 8386834 B1, US 10592138 B1, US 20210349791 A1, US 20180300212 A1, US 20160077746 A1, US 20150134926 A1, US 20140019701 A1, US 20080195808 A1, US 20200341663 A1, US 20170168897 A1, US 20170075781 A1, US 20170024295 A1). The following statement is a brief summary of very pertinent art that was not relied upon:
US 10691354 B1: Each of the disks in the array 314 stores a column of data blocks. The same data block in successive disks forms a row, which is to say the rows cross the disks. The data storage blocks are stored alongside parity data blocks in parity disks p and q, and the numbers of data blocks in the different columns or disks are different. Row parity data is placed in row parity blocks in row parity columnp. Diagonal parity data is placed in diagonal parity blocks in a diagonal parity column q. The stripe 326 used with the RAID system 300 shows a distribution of data blocks in the RAID 6 memory array of FIG. 3 and shows, in this particular implementation, a type of stripe arrangement where the p and q columns are used for parity (instead of being used as redundancy bits, as is done in some RAID configurations, as the '495 patent notes), so that RAID 6 can tolerate up to two disk failures. Generally, RAID has two redundancy/parity disks for every k data disks, which reaches a capacity overhead of 2/k. The '495 patent describes how blocks in such a stripe are updated and coded.
US 10127113 B1: Returning to step 410, if the calculated aggregate failure rate exceeds the failure rate threshold in step 410, the RAID controller proceeds to step 418. In step 418, the RAID controller determines whether there are other combinations of free physical locations that may be selected for the new RAID stripe. If there are other combinations available, then the process proceeds to step 406. If there are no other combinations available, then the RAID controller notifies the client in step 416 that the write operation has failed.
US 8386834 B1: At block 430, method 400 determines if file system 31 can automatically invalidate cached blocks on the failed storage device. In one embodiment, file system 31 keeps track of blocks on a per-disk basis. For each block, file system 31 maintains a system indicating the current status of the block (i.e., functional or failed). The system may be for example a flag or bit value, similar to the cache-miss bit used by the RAID layer. In response to receiving an indication that the storage device has failed, file system 31 may mark each block corresponding to that storage device as failed. If file system 31 can automatically invalidate the blocks on the failed storage device, at block 434, method 420 re-computes the parity for the array including the newly added spare storage device if the array is parity protected.
US 10592138 B1: In another example implementation, a computer program product may reside on a computer readable storage medium having a plurality of instructions stored thereon which, when executed across one or more processors, may cause at least a portion of the one or more processors to perform operations that may include but are not limited to adding, by a computing device, a plurality of disks in an extent pool to an available disk list. It may be determined, for a Mapped RAID group, that each RAID extent in a sub group has not been allocated. At least one RAID extent in the sub group may be allocated based upon, at least in part, determining that each RAID extent in a sub group has not been allocated.	
US 20210349791 A1: A system comprising: a first storage subsystem comprising a meta object, wherein the meta object comprises a plurality of disks including a first disk and a plurality of second disks, wherein the first storage subsystem is configured to perform operations comprising: receiving a plurality of write requests corresponding to respective meta data blocks; for each write request, storing, in each of the disks of the meta object, a version of the corresponding meta data block comprising: i) a transaction ID, ii) a data integrity token, and iii) a payload comprising the data of the write request; and executing a batch write of the plurality of meta data blocks to a second storage subsystem; and a data recovery subsystem configured to resynchronize a particular disk of the meta object in response to a failure, the resynchronizing comprising, for each meta data block stored in the meta object: determining, using the transaction IDs and data integrity tokens of the versions of the meta data block stored in the other disks of the meta object, whether one or more valid versions of the meta data block are stored in respective other disks of the meta object; and in response to determining that one or more valid versions of the meta data block are stored in respective other disks of the meta object, resynchronizing the meta data block in the particular disk using one of the valid versions of the meta data block.
US 20180300212 A1: Embodiments of the present disclosure relate to method, device and computer readable storage media for rebuilding redundant array of independent disks (RAID). The method comprises: in response to detecting at least one fault disk in the RAID, adding a new disk to the RAID for rebuilding; determining, according to a mapping table, a first set of storage blocks marked as “free” in the at least one fault disk, the mapping table indicating usage state of storage space in the RAID; and writing a predetermined value into a second set of storage blocks corresponding to the first group of storage blocks in the new disk.
US 20160077746 A1: FIG. 9b illustrates the approaches of the optimized segment cleaning technique during a storage device failure. Assume that in response to a missing (e.g., failed, inaccessible, or otherwise unavailable) SSD 260a of a RAID group, a new SSD 260n+1 is added to the RAID group and the data (e.g., valid extent 610a and invalid extent 612) of the inaccessible SSD is reconstructed and its validity verified prior to storage on a new segment 650c. Using the bottom-up approach, every stripe 710 of the RAID group may be read (via a full stripe read operation), and the missing data (e.g., valid extent 610a and invalid extent 612 on the inaccessible SSD 260a) may be reconstructed and verified prior to being written to corresponding locations on the new segment 650c. Using the top-down approach, the in-core hash tables and metadata tables may be scanned searching for valid extents with locations to the segment to be cleaned, including the missing SSD. Thereafter, only those extents found in the scan (i.e., valid extent 610a) need to be reconstructed; notably, there is no need to reconstruct data on the missing SSD that was overwritten or deleted (e.g., invalid extent 612). Notably, multiple reconstructions of data may occur when a plurality of extents on a missing SSD need relocation.
US 20150134926 A1: In some embodiments, portions of the solid-state storage array 145 may be configured to store data, and other portions of the array 145 may be configured to store error detection and/or recovery information. A column 118 used for data storage may be referred to as a "data column," and a column 118 used to store error detection and/or recovery information may be referred to as a "parity column" or "recovery column." In the FIG. 1D embodiment, the array 145 may be configured in an operational mode in which the solid-state storage element 146Y is used to store parity data, and the other solid-state storage elements 146A-X are used to store data. In this operational mode, the effective storage capacity of the virtual storage units 160 (e.g., rows 117) may be reduced (e.g., reduced from 25 pages to 24 pages). As used herein, the "effective storage capacity" of a storage unit refers to the number of storage units or divisions that are available to store data and/or the total amount of data that can be stored within a particular virtual storage unit 164. The operational mode described above may be referred to as a "24+1" configuration, denoting that 24 physical storage units 160 are available to store data, and 1 of the physical storage units 160 is used for parity information. The disclosed embodiments are not limited to any particular operational mode and/or configuration, however, and could be adapted to use any number of the solid-state storage elements 146A-Y to store error detection and/or recovery data.
US 20140019701 A1: The state-of-segment column 3305 stores data indicating whether the data in a copy source page (relocation source page) is identical to the data in its copy segment (relocation destination page). CLEAN indicates identical; DIRTY indicates different. The parity group number column 3306 stores an identifier of the parity group the copy segment belongs to and the logical address column 3307 stores a value of the logical start address of the copy segment.
US 20080195808 A1: FIG. 4 is a diagram of an embodiment of data migration for RAID adaptation. Initial RAID0 storage unit 410 contains three independent disks 410a to 410c, where the disk 410a contains data stripes DS0, DS3, DS6, and others, the disk 410b contains data stripes DS1, DS4, and others, and the disk 410c contains data stripes DS2, DS5, and others. Each data stripe stores user data. After RAID adaptation (from RAID0 to RAID5), two independent disks 430a to 430b are added to the RAID5 storage unit 430. Subsequently, during data migration, as shown in FIG. 4, data of the original data stripes DS3, DS4, DS5, and DS6 is sequentially duplicated to relevant regions of the disks 430a, 410a, 410b, and 410c. Note that, during data migration, data of the original data stripes DS3, DS4, and DS5 is sequentially overwritten by data of the data stripes DS4, DS5, and DS6. It is to be understood that parity data of the parity stripe PS0 of the disk 430b is calculated according to user data of the migrated data stripes DS0 to DS3. Each parity stripe stores parity data corresponding to user data of four data stripes to improve fault tolerance. For example, a parity bit of the parity stripe PS0 is generated by performing a bitwise XOR operation to a bit of the data stripe DS0, a bit of the data stripe DS1, a bit of the data stripe DS2, and a bit of the data stripe DS3, and is stored in the disk 430b.
US 20200341663 A1: FIGS. 4A and 4B show a schematic view of another example of splitting a current disk set due to adding new disks according to embodiments of the present disclosure. With reference to an example 400 of RAID 5 in FIG. 4A, a current disk set 410 includes 25 disks, i.e. disks D0, D1, D2, D3, D4, D5, D6, D7, D8, D9, D10, D11 . . . D24. When a user inserts new disks D25 and D26 to the storage system, since the disk count in the current RAID disk set 410 already reaches the upper limit (i.e. 25), the new disks cannot be added to the current RAID disk set 410. Meanwhile, only two new disks are added and cannot form one new RAID 5, because one RAID 5 usually needs six disks (one disk serves as a spare backup disk). Therefore, some disks need to be split from the current RAID disk set 410 to form another RAID disk set in combination with the new disks D25 and D26.
US 20170168897 A1: Addition of first responder parities to data that is stored in a storage array reduces the number of storage devices that need to be accessed in order to recover from a single sector erasure in a stripe, as opposed to requiring access to all of the storage devices in the stripe, as is done in a RAID 5 architecture. Reducing the number of devices that are accessed in the event of a failure may increase the performance of the storage array. Further, global parities that are used in conjunction with row and column parities may also increase the minimum distance of the erasure correcting codes to 6, or to 7 or 8 in further embodiments. The minimum distance of the code is a parameter that measures the correcting-capability of the code. If the minimum distance of an erasure correcting code is d, the code can recover up to d−1 erasures, no matter where those erasures are located (for example, multiple erasures in the same row or column) in the storage array.
US 20170075781 A1: Further, as in FIGS. 14 and 15, when a failure occurs in the storage pool 6 causing one or more allocated extents to become missing extents, replacement extents from unallocated available extents on the storage pool 6 are allocated to the corresponding extent groups which have missing extents to provide replacement storage for the missing data. Accordingly, by providing replacement extents from the storage pool to supplement the extent groups affected by storage device failure, there is no need to provide dedicated hot spare devices or for urgent administrator attention to replace a failed storage device. Any available extents in the storage pool are able to serve as replacement for missing extents. Restoring the data of the missing extents is, advantageously, able to significantly reduce the time required to restore a repairable extent group as compared to conventional RAID systems since any data recomputed as in FIG. 15 is directed as I/O across one or more replacement extents across multiple storage devices rather than to a single hot spare or replacement storage device provided by an administrator.
US 20170024295 A1: A significant advantage of the present invention over that of the prior art is in the application context of expanding the disk storage on an existing computer platform. It is a common occurrence in the IT industry for a computer system such as a desktop or server to be faced with a situation where the existing attached disk storage becomes full or insufficiently capable of storing additional data. This can occur in a variety of scenarios, but two scenarios are very common: [0170] As depicted in FIG. 33 (3300), an existing desktop, laptop, or other computer system (3310) with a single original hard drive (or limited drive bays) (3331) fills the existing disk drive and requires a larger replacement disk drive (3341) to continue operation; or [0171] As depicted in FIG. 34 (3400), an existing desktop, laptop, or other computer system (3410) with multiple disk drives (3431, 3432) has sufficient TOTAL storage on all drives to store additional data, but has INSUFFICIENT STORAGE ON ANY ONE DISK DRIVE to store a given file or dataset (this can occur, for example, if a large file must be stored but there are only fragments of space available on multiple disk drives), and requires a larger replacement disk drive (3441) to continue operation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew N Putaraksa whose telephone number is (303)297-4365.  The examiner can normally be reached on Monday-Thursday 7:00am-5:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW N PUTARAKSA/Examiner, Art Unit 2114                                                                                                                                                                                                        
/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114